Citation Nr: 0533246	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-18 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northern California Health 
Care System 

THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred at the University of California, Davis (UCD) on July 
[redacted], 2001.


INTRODUCTION

The veteran had active service from March 1964 to April 1965.  
He died on July [redacted], 2001.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 decision of the Department of 
Veterans Affairs (VA) Northern California Health Care System 
(VANCHCS).

Pursuant to the veteran's request, a Travel Board hearing was 
scheduled at the Oakland Regional Office (RO) in October 
2005.  However, the veteran failed to report for that 
hearing.  The appellant has been advised of her right to a 
personal hearing but she has declined to request such a 
hearing.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant seeks reimbursement for the expenses that the 
veteran incurred for his care at a non-VA medical facility on 
July [redacted], 2001.  Generally, the admission of a veteran to a 
non-VA hospital at VA expense must be authorized in advance.  
See 38 C.F.R. § 17.54.  The record does not contain any 
indication that the veteran was told that the VA would 
authorize payment for this private medical treatment and it 
is not contended otherwise.

Thus, the veteran's treatment at the non-VA facility was not 
authorized. Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 
C.F.R. § 17.120 (quoted below), VA may reimburse veterans for 
unauthorized medical expenses incurred in non-VA facilities 
where:

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: (1) For an 
adjudicated service- connected disability; (2) For 
nonservice-connected disabilities associated with and held to 
be aggravating an adjudicated service- connected disability; 
(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. Ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see also  Hayes v. Brown, 6 Vet. 
App. 66, 68 (1993).  In this case, the care and services 
rendered to the veteran were not for the purpose of treating 
an adjudicated service-connected disability or a nonservice-
connected disability which was aggravating a service- 
connected disability.  As noted above, the veteran did not 
establish service connection for any disorder during his 
lifetime, to include one that is total and permanent.  The 
veteran was not participating in a rehabilitation program.  
Thus, the facts surrounding the veteran's case do not fit 
into the statutory scheme established by Congress under 38 
U.S.C.A. § 1728 for the payment of or reimbursement for 
expenses incurred at a non-VA facility.  See Zimick, 11 Vet. 
App. at 48-49.  Accordingly, the criteria for reimbursement 
of unauthorized medical expenses under 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120 are not met and, again, it is not 
contended otherwise.

The appellant has specifically voiced disagreement with the 
VAMC's determination that she is not entitled to payment or 
reimbursement of private medical expenses incurred by the 
veteran in July [redacted], 2001, as adjudicated under the Veterans 
Millennium Health Care and Benefits Act (Act).  Under 38 
C.F.R. § 17.1002 (Substantive conditions for payment or 
reimbursement) payment or reimbursement under 38 U.S.C. 1725 
for emergency services may be made only if all of the 
following conditions are met: (a) The emergency services were 
provided in a hospital emergency department or a similar 
facility held out as providing emergency care to the public; 
(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part); (c) A VA or other Federal 
facility/provider was not feasibly available and an attempt 
to use them beforehand would not have been considered 
reasonable by a prudent layperson (as an example, these 
conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); 
(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized); 
(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) The veteran is 
financially liable to the provider of emergency treatment for 
that treatment; (g) The veteran has no coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
veteran or the provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a bill or 
medical records within specified time limits, or failure to 
exhaust appeals of the denial of payment); (h) If the 
condition for which the emergency treatment was furnished was 
caused by an accident or work-related injury, the claimant 
has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a 
third party for payment of such treatment; and the veteran 
has no contractual or legal recourse against a third party 
that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and (i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the emergency 
treatment provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability). 38 U.S.C. 1725.

Simply put, the Act, which became effective in May 2000, 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non- 
Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728; 38 
C.F.R. §§ 17.1000-17.1008 (2005).

In the present case, the appellant contends that the veteran 
met all of the above criteria, to include being treated at a 
VA facility during the 24 months preceding his treatment at 
the UCD on July [redacted], 2001.  Under 38 U.S.C.A. § 1725, payment 
of medical expenses incurred on an emergent basis is only 
available for a claimant who is an "active Department health-
care participant."  This is defined as a veteran who is 
enrolled in the annual patient enrollment system and who was 
a recipient of Department hospital, nursing home, or 
domiciliary care under that system within the 24-month period 
preceding the furnishing of the emergency treatment at issue.  
As it is apparent that the veteran met all of the other 
criteria as contended by the appellant, the appeal turns on 
the question of whether the veteran received such care under 
the VA patient enrollment system within the 24-month period 
preceding his hospitalization on July [redacted], 2001.  38 U.S.C.A. § 
1725.  

The appellant contends that the veteran was enrolled in the 
VA Health Care System at the time of the treatment in 
question and had received medical services at VA's medical 
facilities in East San Jose and Palto Alto in the 24 months 
prior to the treatment he received at UCD on July [redacted], 2001.  
There are no VA medical records in the claims file.  However, 
it is apparent that the record sent to the Board is 
incomplete.  Moreover, there is no indication in the 
Statement of the Case or anywhere else in the record 
currently before the Board that VANCHCS considered the 
provisions of 38 U.S.C.A. § 1725, nor did it fully comply 
with all of the provisions of Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), which became law on November 9, 
2000. Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  See also 38 C.F.R. § 3.159 (2005).  

The Board finds that the claimant has been prejudiced by a 
deficiency in the statement of the case and the failure to 
fully comply with VCAA's duties to notify and assist.  
Accordingly, the case must be remanded to the RO to correct 
the procedural defects noted above.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 19.9, 3.159 (2005); see 
also, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The AMC/RO/VANCHCS should associate 
with the record the veteran's entire 
claims file.  

2.  The AMC/RO/VANCHCS must review the 
record and ensure that all VCAA notice 
and duty to assist obligations have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 
(2005).  In this regard, the 
AMC/RO/VANCHCS should gather any 
additional evidence that is necessary in 
order to adjudicate the appellant's claim 
for reimbursement of medical expenses 
incurred at a private facility on August 
11, 2001, under the provisions of 38 
U.S.C.A. §§ 1725 and 1728.  In 
particular, the AMC/RO/VANCHCS should 
obtain any evidence necessary to 
establish whether the appellant was, on 
the pertinent day, an active VA health- 
care participant as defined by the 
pertinent criteria. 

3.  In addition, pursuant to the VCAA, 
the AMC/RO/VANCHCS should issue a letter 
to the appellant informing her of the 
provisions of 38 U.S.C.A. §§ 1725 and its 
implementing regulations.  The appellant 
should also be told of the information or 
evidence she needs to submit to 
substantiate her claim, and what evidence 
VA will obtain, and of the time period 
for response.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

4.  The AMC/RO/VANCHCS should ensure that 
its efforts to obtain any additional 
evidence identified by the appellant are 
fully documented in the record.

5.  Thereafter, the AMC/RO/VANCHCS should 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.

6.  The AMC/RO/VANCHCS should then review 
and re-adjudicate the issue on appeal, 
with specific consideration given to the 
provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations, as well as 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  
The AMC should make specific findings as 
to whether or not the veteran was an 
active Department health-care participant 
as defined by the pertinent criteria.  If 
such action does not grant the benefit 
claimed, the AMC should provide the 
appellant and her representative, if any, 
a Supplemental Statement of the Case 
(SSOC), and an appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).




 Department of Veterans Affairs


